                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             8
                                                                 Attorneys for Bayview Loan Servicing, LLC
                                                             9   And Federal Home Loan Mortgage Corporation

                                                            10
                                                                                            UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                   DISTRICT OF NEVADA
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                 BAYVIEW LOAN SERVICING, LLC; and             Case No.: 2:17-cv-00454-JAD-DJA
AKERMAN LLP




                                                            13   FEDERAL HOME LOAN MORTGAGE
                                                                 CORPORATION,
                                                            14                                                STIPULATION     AND      ORDER
                                                                         Plaintiffs,                          DISMISSING CLAIMS AGAINST FREDA
                                                            15                                                L. HONIG
                                                                 v.
                                                            16
                                                                 PLEASANT VALLEY I HOMEOWNERS
                                                            17   ASSOCIATION; HAMPTON & HAMPTON
                                                                 COLLECTIONS, LLC; WESTERN SIGN &
                                                            18   FLAG; ARYEH HONIG; FREDA L. HONIG;
                                                                 and ZACHARY WAGNER, an individual,
                                                            19

                                                            20        Defendants.
                                                                 FREDA L. HONIG,
                                                            21
                                                                        Crossclaimant,
                                                            22
                                                                 v.
                                                            23
                                                                 PLEASANT VALLEY I HOMEOWNERS
                                                            24   ASSOCIATION; HAMPTON & HAMPTON
                                                                 COLLECTIONS, LLC; ARYEH HONIG;
                                                            25   ZACHARY WAGNER, an individual,
                                                            26          Crossdefendants.
                                                            27

                                                            28
                                                                 ZACHARY WAGNER,
                                                             1
                                                                        Counterclaimant,
                                                             2
                                                                 v.
                                                             3
                                                                 BAYVIEW LOAN SERVICING, LLC; and
                                                             4   FEDERAL HOME LOAN MORTGAGE
                                                                 CORPORATION,
                                                             5
                                                                        Counterdefndants.
                                                             6

                                                             7
                                                                        PLEASE TAKE NOTE that Bayview Loan Servicing, LLC and Federal Home Loan
                                                             8
                                                                 Mortgage Corporation (Plaintiffs) and Freda L. Honig (Honig), by and through their respective
                                                             9
                                                                 counsel of record, hereby stipulate and agree that the above-entitled action shall be dismissed with
                                                            10
                                                                 prejudice in accordance with Fed. R. Civ. P. 41(a)(2) as to, and only as to, Honig. Each party shall
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 bear its own attorney's fees, prejudgment interest, and costs of suit.
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                        DATED this 20th day of March, 2020.
AKERMAN LLP




                                                            13

                                                            14   AKERMAN LLP                                           DEMPSEY, ROBERTS & SMITH, LTD.

                                                            15   /s/ Jamie K. Combs______________________              /s/ David E. Krawczyk
                                                                 DARREN T. BRENNER, ESQ.                               DAVID E. KRAWCZYK, ESQ.
                                                            16   Nevada Bar No. 8386                                   Nevada Bar No. 12423
                                                                 NATALIE L. WINSLOW, ESQ.                              KENNETH M. ROBERTS, ESQ.
                                                            17   Nevada Bar No. 12125                                  Nevada Bar No. 4729
                                                            18   JAMIE K. COMBS, ESQ.                                  1130 Wigwam Parkway
                                                                 Nevada Bar No. 130881635 Village Center               Henderson, NV 89074
                                                            19   Circle, Suite 200
                                                                 Las Vegas, NV 89134                                   Attorneys for Freda L. Honig
                                                            20
                                                                 Attorneys for Bayview Loan Servicing, LLC
                                                            21
                                                                 And Federal Home Loan Mortgage Corporation
                                                            22
                                                                                                                 ORDER
                                                            23
                                                                        Based
                                                                        IT     on ORDERED.
                                                                           IS SO   the stipulation between Bayview Loan Servicing, LLC, Federal Home Loan
                                                            24   Mortgage Corporation, and Freda L. Honig [ECF No. 80], which I construe as a joint motion under
                                                                                                       _________________________________________
                                                                 Local Rule 7-1(c) because it was signed by fewer than all the parties or their attorneys, and with good
                                                            25                                         UNITED STATES DISTRICT COURT JUDGE
                                                                 cause appearing, IT IS HEREBY ORDERED that Bayview Loan Servicing, LLC, Federal Home Loan
                                                            26   Mortgage Corporation's claims against Freda Honig are DISMISSED with prejudice, each side to bear
                                                                 its own fees and costs. Freda Honig has until April 10, 2020, to dismiss her remaining
                                                            27   crossclaims against Hampton & Hampton DATED:   _________________________________
                                                                                                              Collections, LLC and Zachary Wagner or notify the
                                                                 court how she intends to proceed with those claims. If no notice is provided by that deadline, the
                                                            28
                                                                 court will consider these claims abandoned and close this case.
                                                                                                                 2                  ____________________________
                                                                                                                                    U.S. District Judge Jennifer Dorsey
                                                                                                                                    Dated: April 3, 2020
